Citation Nr: 0032238	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  99-15 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

2. Entitlement to service connection for patellofemoral pain 
syndrome.

3. Entitlement to service connection for a respiratory 
disorder.  

4. Entitlement to service connection for a disability 
manifested by chest pain.  '

5. Whether new and material evidence as been submitted to 
reopen a claim for service connection for chronic 
headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1993.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 1998 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The issues of entitlement to service connection for PTSD, 
patellofemoral pain syndrome, a respiratory disorder and a 
disability manifested by chest pain will be addressed in the 
remand portion of this decision.  


FINDINGS OF FACT

1. Service connection for muscle tension headaches was denied 
by the RO in a December 1993 rating action.  The veteran 
was notified of this action and of his appellate rights, 
but failed to file a timely appeal.  

2. Since the December 1993 decision denying service 
connection for muscle tension headaches, VA outpatient 
treatment records, dated in October 1994 through January 
1995, showing complaints of a chronic headache disorder 
and a September 1997 VA compensation examination, showing 
headaches without a diagnosis of the cause, have been 
received.  Such evidence must be considered in order to 
fairly decide the merits of the claim.



CONCLUSION OF LAW

The additional evidence submitted subsequent to the December 
1993 decision of the RO, which denied service connection for 
muscle tension headaches, is new and material; thus, the 
claim for service connection for this disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for muscle tension headaches was 
previously denied by the RO in a December 1993 rating 
decision.  The veteran did not appeal this determination.  In 
such cases, it must first be determined whether or not new 
and material evidence has been submitted such that the claim 
may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Evidence of records at the time of the December 1993 rating 
decision of the RO included the service medical records that 
showed complaints of headache, including complaints on 
examination for retirement from active duty, and the findings 
of a VA compensation examination, dated in September 1993, 
which showed a diagnosis of muscle tension headaches, but did 
not relate this diagnosis to the complaints the veteran had 
while he was on active duty.  Service connection was denied 
by the RO as "muscle tension headaches" were not manifested 
during service.  

Evidence received subsequent to the December 1993 rating 
decision includes VA outpatient treatment records, dated from 
October 1994 to January 1995 that show that the veteran 
continues to have significant complaints of headaches.  In 
addition, on examination by VA in September 1997, a diagnosis 
of daily headaches was made.  However, the examiner was not 
able to specify the reason for the headaches, speculating 
that they could be consistent with a stroke or temporal 
arthritis.  It is significant to note that in 1995, VA 
adopted regulations applicable to veteran's who served in the 
Persian Gulf War, which include headaches as one of the 
symptoms of undiagnosed illness.  38 C.F.R. § 3.317.  The 
Board finds that the continued complaints of headache and the 
new legal authority upon which service connection for this 
disability may be established is sufficient to reopen the 
claim.  To this extent, the appeal is allowed.  


ORDER

An application to reopen a claim for service connection for 
headaches is granted.  To this extent the appeal is allowed.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Regarding the claim for service connection for PTSD, it is 
noted that the veteran has been diagnosed as having this 
disorder by VA examiners.  It is also noted that his 
certificate of release or discharge from active duty shows 
that his military occupational specialties included fire 
support specialist and indirect fire infantryman.  The latter 
is a generally a combat specialty.  The veteran's service 
records have not been associated with the claims file, and 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) has not been contacted in an attempt to verify the 
veteran's claimed stressors.  This must be accomplished under 
the law referenced above.  

Regarding the veteran's reopened claim for headaches, it is 
noted that he had complaints of headaches in service and 
current complaints of headaches.  An additional medical 
examination is necessary to ascertain whether these 
complaints are related.  

Accordingly, this case is REMANDED for the following:


1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

2. The RO should request from the veteran 
a statement containing as much detail as 
possible regarding the stressors to which 
he was exposed during service.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
places, detailed descriptions of the 
events, his service units, duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action.

3.  The RO should take customary measures 
to obtain copies of all the veteran's 
service records for incorporation in the 
claims file.  

4.  The RO should forward the veteran's 
statement and prior statements of alleged 
service stressors (along with copies of 
his service personnel records and any 
other relevant evidence) to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), and request that 
that organization investigate and attempt 
to verify the alleged stressors.

5.  Following the above, the veteran 
should be examined by a panel of two VA 
psychiatrists who have not previously 
examined him to determine the exact 
diagnosis, if any, of the psychiatric 
disorder.  Each psychiatrist should 
conduct a separate examination with 
consideration of the criteria for post-
traumatic stress disorder.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  If there are different 
psychiatric disorders than post-traumatic 
stress disorder, the board should 
reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should 
be specified.  If a diagnosis of post-
traumatic stress disorder is appropriate, 
the examiners should specify the credible 
"stressors" that caused the disorder and 
the evidence upon which they relied to 
establish the existence of the 
stressor(s).  See, West v. Brown, 7 Vet. 
App. 70 (1994); Cohen v. Brown, 10 Vet. 
App. 128 1997).  They should also 
describe which stressor(s) the veteran 
reexperiences and how he reexperiences 
them.  The psychiatrists should describe 
how the symptoms of post-traumatic stress 
disorder affect his social and industrial 
capacity.  The report of examination 
should include a complete rationale for 
all opinions expressed.  All necessary 
special studies or tests including 
psychological testing and evaluation such 
as the Minnesota Multiphasic Personality 
Inventory (MMPI) and the Mississippi 
Scale for Combat-Related Post-Traumatic 
Stress Disorder are to be accomplished.  
The examiners should assign a numerical 
code under the Global Assessment of 
Functioning Scale (GAF).  It is 
imperative that the physicians include a 
definition of the numerical code 
assigned.  Thurber v. Brown, 5 Vet. App. 
119 (1993).  The entire claims folder and 
a copy of this remand must be made 
available to and reviewed by the 
examiners prior to the examination.  

6.  The RO should schedule the veteran 
for a special neurologic evaluation to 
ascertain whether there is an etiologic 
relationship between the complaints of 
headache during service and those 
currently demonstrated. The claims folder 
should be made available for review in 
connection with this examination.  The 
specialist should provide complete 
rationale for all conclusions reached.

When this action is completed, the claims should be reviewed 
by the RO.  Should the decision remain adverse, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



